Title: Abigail Adams to Mary Smith Cranch, 24 January 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Richmond Hill Janry 24 1789 [1790]
I embrace this opportunity By my Brother to write you a few lines tho it is only to tell you what you would have learnt from him, Namely that we are all well. he is come in persuit of Betsy Crosby. how well the child might have been provided for if the dr had lived, I cannot pretend to say, but two thirds of her property is already consumed, every minutia being charged to her as the account will shew, however this is no concern of mine. I am not without hopes my dear [Sis]ter of comeing to Braintree and spending several months [wit]h you during the next recess of congress. how long they [wil]l set this Session I cannot pretend to say, but rather think they will rise early in the Spring. I think it would be a plasure to me to have a small Family, and be able when I returnd to visit my Friends a little more than I have done. I never rode so little as I have done Since I resided here there are no pleasent rides no, variety of Scenes round Newyork, unless you cross ferrys over to long Island or to the Jerseys. I have however enjoyd a greater share of Health than I have for some years past & been less afflicted with the Complaint which used to allarm as well as distress me
How is my Neice mrs Norten? give my Love to her & tell her I hope to find her with a fine Girl in her Arms when I return to Braintree. tell Lucy she is quite as usefull as if she was married. I want to see her much as well as the rest of my dear Fiends, to many of them I owe Letters, but I really hate to touch a pen. I am ashamed to Say how laizy I am grown in that respect
I could give an account of visiting and receiving visits, but in that there is so little variety that one Letter only might contain the whole History. for Instance on Monday Evenings Mrs Adams Receives company, that is her Rooms are lighted, & put in order Servants &c Gentlemen and Ladies, as many as inclination curiosity or Fashion tempts come out to make their Bow & curtzy take coffe & Tea chat an half hour, or longer, and then return to Town again on twesday the same Ceremony is performd at Lady Temples on wednesday at mrs Knoxs on Thursdays at mrs Jays and on Fryday at mrs Washingtons, So that if any person has so little to employ themselves in as to want an amusement, five Evenings in a week, they may find it at one or other of these places. to Mrs Washingtons I usually go as often as once a fortnight, and to the others occasionally.
So I learn that my Young Friend Nancy is seariously thinking of becomeing the Madam of a Parish be sure to tell her, that I like it much as it will be so fine a half way House to call at when I go & come From N york to Braintree, but laying Selfish considerations aside I hope she is like to be setled to the mind of herself & Family.
my best Regards to mrs Quincy and all other Friends.
Brother says You wrote to me by mrs Cushing. she is not yet arrived— adieu yours most tenderly
A Adams
